Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney A. Krepel on 7/30/2021.

The application has been amended as follows: 

In claim 1 line 1 delete “pathogen” and insert --- human or an animal virus ---.
In claim 1 line 2 delete “within” and insert --- into ---. 
In claim 1 line 2 after “the” insert --- body of the ---.
In claim 1 line 3 delete “pathogen” and insert --- virus ---.
In claim 1 line 4 delete “pathogen” and insert --- virus ---.
In claim 1 line 6 delete “or on”. 
In claim 1 line 6 after “surface” insert --- coating ---.
In claim 1 last line after “wt.%” insert--- , and wherein the apparatus is not an implant ---. 
Cancel claim 7.
In claim 8 line 1 delete “pathogen” and insert --- virus ---.

Cancel claims 10-22.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest inactivating a human or an animal virus by exposing the virus to an apparatus, not an implant, having 5-30 wt. % Silicon Nitride into its body; wherein when the apparatus is in contact with the virus from 1 to 30 minutes inactivates the virus. According to the Specification inactivation of the virus is explained at paragraphs 56 and 66 of the instant Specification: Paragraph 56 recites, “For viruses, it was surprisingly found that silicon nitride may provide for RNA cleavage via alkaline transesterification which leads to loss in genome integrity and virus inactivation.”  Paragraph 66 recites, “It was surprisingly found that silicon nitride powder (i) remarkably decreases viral action by alkaline transesterification through the breakage of RNA internucleotide linkages and (ii) markedly reduced the activity of hemagglutinin thus disrupting host cell recognition by denaturing protein structures on viral surfaces leading to the inactivation of viruses regardless of the presence of a viral envelope. In summary, the claimed a silicon nitride treated apparatus exposure to the virus inactivates the virus by decreasing viral action by alkaline transesterification through the breakage of RNA internucleotide linkages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616